168 Ga. App. 53 (1983)
308 S.E.2d 419
TAUBER
v.
THE STATE.
66496.
Court of Appeals of Georgia.
Decided September 20, 1983.
Harvey B. Tauber, pro se.
James L. Webb, Solicitor, Deborah S. Greene, Assistant Solicitor, for appellee.
SOGNIER, Judge.
Appellant was convicted in the Magistrate Division of the State Court of Fulton County of driving too fast for conditions and was fined $35.00. He appeals on the general grounds.
There is no transcript of the hearing in this case, and a summary of evidence prepared by appellant was rejected by the trial court because it omitted material matters considered by the court. In the absence of a transcript, we cannot consider an enumeration of error which is based on evidence heard by the trial court. Curry v. State, 148 Ga. App. 59 (251 SE2d 86) (1978). Thus, we affirm.
Judgment affirmed. Quillian, P. J., and Pope, J., concur.